Title: From Thomas Jefferson to Tench Coxe, 1 January 1800
From: Jefferson, Thomas
To: Coxe, Tench



Jan. 1. 1800.

Th: Jefferson presents his compliments to Mr. Coxe and incloses him an order on mr Barnes (his agent here) for 113. dollars. should it be more agreeable however to mr Coxe Th:J. will himself draw and deliver him the money. did mr Coxe lose a watch-key yesterday? the inclosed was found on the floor here last night, & must have been dropped by some gentleman who had been here. Th:J. will have the pleasure of seeing mr Coxe before his departure.
